DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/548,505 entitled "ARTIFICIAL INTELLIGENCE AND MACHINE LEARNING N A CLUSTERING PROCESSES TO DEVELOP A UTILITY MODEL FOR ASSET LOCATION" with claims 1-7, 9, 11, and 13-19 pending.
Status of Claims
Claims 1-7, 9, 11, and 13-19 have been amended and are hereby entered.
Claims 8, 10, 12, and 20 are cancelled.
Claims 1-7, 9, 11, and 13-19 are pending and have been examined.
Response to Amendment
The amendment filed February 9, 2021 has been entered. Claims 1-7, 9, 11, and 13-19  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 24, 2020.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: it reads “sending the selected the desired preferences”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9, 11, and 13-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7, 9, 11, and 13-19  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 
“optimizing the selection and application of a utility model for asset allocation” 
“defining a group of assets having a scoring parameter”
“receiving a preference criterion  ”
“implementing a … preference criteria”
“selecting from a range of preferences”
“sending … the desired preferences”
“scoring the desired preference”
“determining the lag distance”
“utilizing the lag distance”
“ranking the assets”
“comparing the ranked assets”
“creating a portfolio of assets”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include, instructing to define a group of assets or ranking the assets or creating a portfolio of assets recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: “graphic interface”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 6: “slider, a box and a range”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: “machine learning”:   generally linking to the particular technology of machine learning as a means to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“optimizing a selection and application of a utility model for asset allocation” 
“creating a group of assets”
“establishing a plurality of criteria”
“selecting individual assets”
“selecting individual preferences”
“compiling the selected individual preferences”
“selecting a cluster of assets”
“creating an individualized utility function”
“determining the lag distance”
“utilizing the lag distance”
“sorting the assets”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include, instructing to create a group of assets or selecting individual preferences or sorting the assets recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: “specialized electric circuits”:   generally linking to circuit technology as a means to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-7, 9, 11, and 13-19  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, and 13-19   are rejected under 35 U.S.C. 103 as being unpatentable over Damschroder (“DIVERSIFICATION MEASUREMENT AND ANALYSIS SYSTEM”, U.S. Publication Number: 20090292648 A1), in view of Anil (“REFINING LABELING OF TIME-ASSOCIATED DATA”, U.S. Publication Number: 20190114546 A1),in view of Allison (“SYSTEM FOR FINANCIAL PLANNING”, U.S. Patent Number: 7577597 B1),in view of Waelbroeck (“METHODS AND SYSTEMS RELATED TO SECURITIES TRADING”, U.S. Patent Number: 8296221 B1)








Regarding Claim 1, 
Damschroder teaches,
a computer implemented analytical method to develop a platform for optimizing the selection and application of a utility model for asset allocation comprising:
(Damschroder [0084] process executed on a computer system;
Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
	using at least a first computer hardware processor 
(Damschroder [0155] executed on a computer processor)
configured to rapidly manipulate and alter memory 
(Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
to perform an optimizing selection application by:
(Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.)
	establishing a database for storing a plurality of preference criteria, a plurality of selected desired parameters and a plurality of storing parameters;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database. 
Damschroder [0220]  The verb “retrieve” (and the various forms thereof) when used in the context of data should be understood to mean reading the data “retrieved” from a location in which that data is stored, including for example a database (40). Database may be understood to refer to an organized collection of data.)
	defining a group of assets having a scoring parameter;
(Damschroder  [0040]  Normally, relationships of assets are given by statistical measures....In addition to the conventional measures of relationship above, for simplicity, the definition is extended to include conventional time series. Such time series values may depict a score)
	receiving a preference criterion  from a user using graphical user interface (GUI) implementing a first preference criteria, a second preference criteria and a third preference criteria;
(Damschroder [0178] Vectors are mapped by equating the direction from the origin. Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0219] an investor may input asset data to create a portfolio. This may be achieved in a variety of ways including for example using an input device (20) having a user interface. An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system. However, any suitable user interface may be used that allows a user to input assets into a portfolio.
Damschroder [Claim 1] (ii) weights each of the plurality of assets within the portfolio according to an investment value allocated to each of said assets;
Damschroder [0231]  Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level)
	selecting from a range of preferences to a desired preference from the first preference from the first preference criteria, the second preference criteria and a desired preference for the third preference criteria;
(Damschroder [0147] Confidence intervals can be determined by investor input using machine interface devices such as keyboards and pointing device. CI may also be given by another system, or omitted for certain embodiments not requiring the single KLD value.
Damschroder [0146] FIG. 16 shows various confidence levels associated with a KL energy spectrum. The confidence interval of 90% corresponds to 16 dimensions. CI=95% corresponds to 22 dimensions. CI=99% corresponds to 31 Dimensions. Finally CI=99.5% corresponds to 36 dimensions.
Damschroder [0219] As shown in FIG. 17, an investor may input asset data to create a portfolio
Damschroder [0222] asset weightings may be inputted using for example an input device (20) that may or may not be the same as the device used to create the portfolio.
Damschroder [0143] The size of each matrix may be a function of the number of investor-selected assets to be modeled.
Damschroder [0231]  an investor could designate a certain quantity of assets to invest in....With such a criteria in place, the iterative search feature described in the prior paragraph may also be looped ...if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level  
Examiner notes the prior art allows an investor to selecting from a range of preferences such as "confidence intervals", "asset weightings", "number of investor-selected assets to be modeled", "asset data", etc. )
	sending the selected the desired preferences from the first preference criteria, the second preference criteria and the third preference criteria 
(Damschroder [0172] In one embodiment, a calculation is executed on a computer processor that accepts the output of the KL energy spectrum as well as accepts the CI.
Damschroder [0216] wherein system (10) includes an input device (20) in communication with a processor (30).)
to the database;
(Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database.)
	scoring the desired preference from the first preference criteria, the second preference criteria and the third preference criteria
(Damschroder [0040] Such time series values may depict a score, price, return value, simulated value, statistic or ratio. 
Damschroder [0145] The rank selection can also be determined by examining the derivates of the relationship measures....The rank selection can also be determined by examining the derivates of the relationship measures.)
 consistent with the scoring parameter of the assets to generate a sector;
(Damschroder  [0040]  Normally, relationships of assets are given by statistical measures....In addition to the conventional measures of relationship above, for simplicity, the definition is extended to include conventional time series. Such time series values may depict a score
Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system
Damschroder [0220] Database may be understood to refer to an organized collection of data.)
	a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
	series based clustering procedure having a time dependency on a selected time to form a cluster of the assets based on the sector wherein the cluster has a spatial- temporal relationship in the sector;
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t)
	series based clustering procedure to the utility function to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
a utility function parameters using a machine learning function information…. to estimate …based upon the selected desired preferences from the first preference, the second preference criteria and the third preference criteria 
(Damschroder [0178] Vector lengths are given by an investor defined utility function.
Damschroder [0229] The process may also be adapted by multiplying the assets by a utility function.)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising; utilizing machine learning and artificial intelligence to form a utility function; and artificial intelligence; a second utility function; formatting a second utility function within the GPU; passing the sector through the second utility function to assign a utility score to each of the assets; ranking the assets based upon the assigned utility score of each asset; comparing the ranked assets to a utility score established for an individual; and creating a portfolio of assets which match the utility score of the ranked assets; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning and artificial intelligence to form a utility function;
(Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
and artificial intelligence 
(Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
a second utility function
(Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
formatting a second utility function within the GPU;
(Anil [0012] For example, the method 100 may be executed by a GPU (graphics processing unit), CPU (central processing unit), or any processor capable of performing parallel path space filtering by hashing.
Anil [0074] Systems with multiple GPUs and CPUs are used in a variety of industries as developers expose and leverage more parallelism in applications such as artificial intelligence computing. 
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.
Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach passing the sector through the second utility function to assign a utility score to each of the assets; ranking the assets based upon the assigned utility score of each asset; comparing the ranked assets to a utility score established for an individual; and creating a portfolio of assets which match the utility score of the ranked assets; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time;
Allison teaches,
 passing the sector through the second utility function to assign a utility score to each of the assets;
(Allison [Col 2, Line 39] FIGS. 6A, 6B, and 6C illustrate single utility functions.
Allison [Col 2, Lines 45-47] FIG. 10 illustrates the measures and utility score calculated from a number of Monte Carlo simulations for a single financial strategy. 
Allison [Col 2, Line 39] single utility functions.
Allison [Col 11, Line 11] multi-utility function )
ranking the assets based upon the assigned utility score of each asset;
(Allison [Col 24, Lines 2-6] the financial strategies are ranked, and at least one financial strategy is selected.  The utility scores and attribute measures for each financial strategy are passed from block 8 to block 9. The financial strategies are ranked based on the utility scores of the financial strategies.)
comparing the ranked assets to a utility score established for an individual; and creating a portfolio of assets which match the utility score of the ranked assets.	
(Allison [Col 24, Lines 5-10] The financial strategies are ranked based on the utility scores of the financial strategies. The financial strategy having the highest utility score is selected as the overall best financial strategy for the investor. Alternatively, two or more of the top ranked financial strategies are selected as the overall best financial strategies for the investor.)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time;
Waelbroeck teaches,
utilizing a real-time; linking the real-time; in real-time;
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time;
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 2, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder teaches,
 comprising the step of filtering the assets to interactively adding or drop assets from the portfolio to optimize the global risk and return. 
(Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system, broker dealer inventories, outputs of portfolio optimization or asset allocation programs, results of sorts and filters, index components, or other system collectively generating a portfolio.
Damschroder [0163] Such techniques can also be a conditional filter, based on the measurement, trend, value, or derivative of one or more economic variables. For example, it could be desirable to measurement diversification for a portfolio during periods of historically high inflation rates. In such case, relationship data could be filtered to those periods of history specifically matching the filter.
Damschroder [0122] As an alternative embodiment, step 4 may be replaced with an optimization process in which the array of asset weights were variables and the assets are moved within the vector space in a manner to engendering to minimize or maximize a fitness function, such as maximizing the dimensionality.
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.)
Regarding Claim 3, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 2 as described earlier.
Damschroder teaches,
   comprising a first filtering of the assets to interactively add or drop assets from the portfolio involves selecting only the highest predetermining scoring assets.
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.
Damschroder [0112]  results of sorts and filters
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.)
Regarding Claim 4, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 3 as described earlier.
Damschroder, Anil, and Allison do not teach further comprising a second filtering of the assets to select a range of assets having the highest predetermined score and lowest predetermined score.
Waelbroeck teaches,
further comprising a second filtering of the assets to select a range of assets having the highest predetermined score and lowest predetermined score.
(Waelbroeck [Col 133, Line 61 to Col 134, Line 65]: 

    PNG
    media_image1.png
    167
    429
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    902
    440
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    446
    media_image3.png
    Greyscale


)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 5, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder, Anil, and Allison do not teach wherein the offering of a utility function preference criteria to a user comprises a slider application as part of the graphic interface.
Waelbroeck teaches,
wherein the offering of a utility function preference criteria to a user comprises a slider application as part of the graphic interface.
(Waelbroeck [Col 43, Lines 9-10] The utility function depends on the realized prices and realized rates 
Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 6, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder, Anil, and Allison do not teach wherein the offering of a utility function preference criteria to a user incorporates the combination of a slider, a box and a range.
Waelbroeck teaches,
wherein the offering of a utility function preference criteria to a user incorporates the combination of a slider, a box and a range. 
(Waelbroeck [Col 43, Lines 9-10] The utility function depends on the realized prices and realized rates 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list.
Waelbroeck [Col 181, Lines 39-41] Instead it will launch an order entry box 700 where the user can set all of the parameters that relate to the timing, frequency and circumstances
Waelbroeck [Col 60, Lines 50-52]  A factor may be categorical, such as “Buy” or “Sell”, or it may be a range of values, such as volatility between 20% and 50%.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 7, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 5 as described earlier.
Damschroder  teaches,
wherein the first preference criteria measures risk reduction, 
(Damschroder [0028] The IPC is thus a measure of diversification against risks such as systemic risk but fails to account for other risks such as security risk, concentration risk and model risk.)
the second criteria measures return 
(Damschroder [0040] Such time series values may depict ... return value)
and the third criteria measures suitability.
(Damschroder [0130] Correlation may be the preferred relationship measure;)
Regarding Claim 9, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder teaches,
further comprising selecting individual assets from blocks .
(Damschroder [0015]  When a portfolio is weighted, more value is assigned to a subset of the entire portfolio. Thus, the intrinsic dimension of the portfolio should resemble the intrinsic dimension of the subset.
Damschroder [0129]  the invention may allocate subsets of the portfolios to entities wishing to hedge, purchase, leverage or obtain exposure to a particular dimension.)
Damschroder does not teach further comprising selecting individual assets from blocks  
Anil teaches,
created from a machine learning based time series clustering process.
(Anil [0033] One or more PPUs 200 may be configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109] With thousands of processing cores, optimized for matrix math operations, and delivering tens to hundreds of TFLOPS of performance, the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0003]  producing consistent and accurately-labeled results for large amounts of data currently requires large, complex time series regression models that take a significant amount of time and resources to train.
Anil [0013] In one embodiment, the predicted labels may be created utilizing any time-series regression model.
Anil [0304] one or more general processing clusters
Anil [0053] Reliability is especially important in large-scale cluster computing environments where PPUs 200 process very large datasets and/or run applications for extended periods.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
  Regarding Claim 11, 
Damschroder  teaches,
  utilizing at least a first computer hardware processor, said hardware processor including a data storage, 
(Damschroder  [0155] executed on a computer processor 
Damschroder [0105]   digital data storage (e.g., hard drives, etc.);)
to execute, rapidly manipulate and alter memory to perform an optimizing selection and application application;
(Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
creating a group of assets in the data storage;
(Damschroder [0105]   digital data storage (e.g., hard drives, etc.); 
Damschroder [Abstract]   portfolio of assets)
establishing a plurality of criteria related to events or features;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0116] when the set of asset vectors in P are weighted the geometry of P changes in such a way that the KL dimension is altered by giving preference to particular directions in the ambient space)
selecting individual assets from the clusters of assets;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
compiling the selected individual preferences;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.)
selecting a cluster of assets to evaluate;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
creating an individualized utility function linked to the selected individual preferences;
(Damschroder  [0178] Vector lengths are given by an investor defined utility function.)
a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
series based clustering procedure having a time dependency on a selected time to form a cluster of the assets based on the sector wherein the cluster has a spatial- temporal relationship in the sector;
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t)
to form a Markov Chain 
(Damschroder [0071] Markov chains)
series based clustering procedure 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification.)
to the Markov Chain 
(Damschroder [0071] Markov chains)
….to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
and sorting the assets based upon the results of the individualized utility function.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising; utilizing machine learning and artificial intelligence;  Monte Carlo utility function; Monte Carlo utility function;  displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  utilizing a real-time ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning and artificial intelligence
(Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach Monte Carlo utility function; Monte Carlo utility function; displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider; utilizing a real-time ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Allison teaches,
Monte Carlo utility function; Monte Carlo utility function
(Allison [Col 6, Line 15] Monte Carlo simulations, which are discussed below
Allison [Col 11, Line 52-53] a single utility function (SUF) is determined for each attribute.)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  utilizing a real-time ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Waelbroeck teaches,
displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list. 
Waelbroeck  [Col 119, Lines 44-49] The purpose of the Pipeline algorithm is to allow users to initiate a strategy which will place block orders on the Pipeline trading system when certain conditions are met. For example, a user can indicate specific prices or price ranges when he would want to place or cancel a block order on Pipeline.)
utilizing a real-time ;linking the real-time ;in real-time; 
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
 determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
(Waelbroeck [Col 107, Lines 60-67] In most cases, recognizing heterogeneity in the order flow is an important step. Clusters that exhibit similar characteristics should be identified and analyzed separately so that the estimates of their respective components of implementation shortfall can be more informative. This clustering can be done in consultation with a trader or portfolio manager, using fields in the data such as urgency instructions if available, or inferred from the data
 Waelbroeck [Col 43, Line 10] The utility function depends on the realized prices)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
  Regarding Claim 13, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder and Anil do not teach further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
 Waelbroeck teaches,
further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Claim 14 is rejected on the same basis as Claim 7.
Claim 15 is rejected on the same basis as Claim 2.
Claim 16 is rejected on the same basis as Claim 3.
Claim 17 is rejected on the same basis as Claim 4.
  Regarding Claim 18, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  teaches,
utilizing the individualized utility function on the second cluster of assets and sorting the second cluster of assets based on the results of the second cluster of assets.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder  and Anil do not teach further comprising the further steps of selecting a second cluster of assets to analyze; creating a second utility function linked to the selected individual preferences; 
Allison teaches,
creating a second utility function linked to the selected individual preferences
(Allison [Col 11, Lines 52-53] a single utility function (SUF) is determined for each attribute. A SUF is expressed as a utility curve.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach further comprising the further steps of selecting a second cluster of assets to analyze;
Waelbroeck teaches,
further comprising the further steps of selecting a second cluster of assets to analyze;
(Waelbroeck [Col 108, Lines 5-6] FIG. 40 displays an alpha loss profile for two clusters in the order flow of an institutional client)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 19, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  does not teach wherein the steps are performed on specialized electric circuits.
Anil teaches,
wherein the steps are performed on specialized electric circuits.
(Anil [0102] The API provides an abstraction for a programmer that lets a programmer utilize specialized graphics hardware, such as the PPU 200)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
 


Response to Remarks
Applicant's arguments filed on February 9,2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the original rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The amendments create a new platform for generating a utility function for asset allocation. The platform links real-time based clustering processes with a utility function to contextualize the utility function in real time…. The amended claims go well beyond certain methods of organizing human activity, but rather use machine learning and artificial intelligence with real-time series clustering procedures to create a unique platform for selecting and applying a utility function…. The amended claims provide the technical rules necessary to generate the specific platform. For example, the amended claims solve the problem of how to create the claimed platform by implementing a series of program steps including the utilization of a real-time series based clustering process having a time dependency to form a cluster of assets, the utilization of machine learning and artificial intelligence to form a utility function, linking the clustering  
procedure to the utility function in real time, and using a determined lag distance to generate a second utility function.  "
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive.   A utility function/model for asset allocation may be considered an abstract idea under both certain methods of organizing human activity (commercial or financial action) and mental processes (analytical/utility model)
The additional elements, such as machine learning and artificial intelligence   is	merely applying those technologies  as  tools to perform an abstract idea. The focus of the claims is not on such an improvement in computers, machine learning, or artificial intelligence as tools, but on certain independently abstract ideas that use computers, machine learning, and artificial intelligence as tools.
The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The Applicant states:
“The pending claims address the creation of a platform for optimizing the selection and application of a utility model for asset allocation… to create the platform utilizing the combination of real-time series based clustering procedures and machine learning and artificial intelligence by linking the general individualized utility function. These are not abstract ideas, but specific structural improvements that work in unison to develop a platform based upon specifically generated rules set forth in the claim elements…. the amended claims recite a particular specific means for producing the desired asset allocation using a specific platform.”

Examiner responds:
In the Applicant’s present invention, the improvement is “optimizing the selection and application of a utility model for asset allocation” whose purpose is to solve a finance problem not a technology problem. The functioning of the computer, machine learning and artificial intelligence  technology is not improved.  The computer, machine learning and artificial intelligence only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new nor additional prior art. 
The Applicant states:
“The prior art references of record fail to disclose the linking of a real-time based clustering process to a user driven utility function base on selected desired preferences of a user. Nor do the prior art references demonstrate the lag distance to identify a relationship applied to the sector of the selected time and utilizing the lag distance to compile an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function.”

Examiner responds:
Examiner maintains the combination of Damschroder, Anil, Allison, and Waelbroeck teach all the elements of the amended limitations.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robinson (“AUTOMATED PORTFOLIO SELECTION SYSTEM”, U.S. Patent Number: 6484152 B1) proposes automatically selecting a securities portfolio from a plurality of securities includes selecting investment characteristics and investment limits considered important for investment objectives
Adams (“SYSTEMS AND METHODS FOR MULTI-TASK BAYESIAN OPTIMIZATION”, U.S. Patent: 9858529 B2) proposes performing optimization using a plurality of objective functions associated with a respective plurality of tasks.
Renshaw  (“RISK FACTOR SPLITTING”, U.S. Publication Number: 20160086278 A1) proposes identifying particular exposures or bets that appear to be opportune to be increased or reduced, the overall performance of the portfolio can potentially be improved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697